                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

UNITED STATES OF AMERICA,                      )
                                               )
v.                                             )
                                               )
REAL PROPERTY AND                              )         Case No. 1:20-cv-613
IMPROVEMENTS KNOWN AS                          )
35 QUEENSLAND LANE NORTH,                      )
PLYMOUTH, MINNESOTA 55447,                     )
                                               )
                        Defendant in rem.      )


                          JOINT MOTION TO STAY PROCEEDINGS
        Come now the parties, through respective counsel, and move this Honorable Court to stay

the civil forfeiture proceedings in this case, pursuant to 18 U.S.C. § 981(g)(1) & (2), for a period

of six months. These provisions of the Civil Asset Forfeiture Reform Act of 2000 (ACAFRA@),

are intended to give both the government and the claimant in a civil forfeiture case the right to

seek a stay of the forfeiture proceeding in order to protect a vital interest in a related criminal

case.

I. Government=s Request
        Title 18, United States Code, Section 981(g)(1) provides the basis for a stay of a civil

forfeiture proceeding when the court determines that civil discovery will adversely affect the

ability of the government to prosecute a criminal case or investigate criminal activity. That

statute provides, in part, that:


        Upon the motion of the United States, the court shall stay the civil forfeiture
        proceeding if the court determines that civil discovery will adversely affect the


                                                   -1-
       ability of the Government to conduct a related criminal investigation or the
       prosecution of a related criminal case.

18 U.S.C. § 981(g)(1).
       The government seeks a stay in this civil forfeiture proceeding because it has an open

criminal investigation relating to the subject matter of the civil forfeiture complaint and civil

discovery will adversely affect the ability of the government to conduct the related criminal

investigation. Section 981(g)(4) defines Arelated criminal investigation@ as an Ainvestigation in

progress at the time at which the request for the stay@ is made. Section 981(g)(4) further

provides that in determining whether an investigation is Arelated@ to a civil forfeiture proceeding,

Athe court shall consider the degree of similarity between the parties, witnesses, facts, and

circumstances involved in the two proceedings, without requiring an identity with respect to any

one or more factors.@ See, e.g., United States v. Assorted Firearms, Motorcycles, and Other

Personal Property, 677 F.Supp.2d 1214, 1216 (C.D.Cal. 2009) (granting stay over the objection

of claimants who were not named as defendants in related criminal case; given overlapping facts

and relationship between claimants and defendants, civil discovery would likely affect the

government’s ability to prosecute). In this case, the criminal investigation arises from

substantially the same facts and circumstances as this civil forfeiture complaint, and thus will

involve the same parties and witnesses.

       The government has the burden of showing that there will be an impact on a criminal

case and can satisfy its burden by showing that civil discovery will subject the criminal

investigation Ato early and broader civil discovery than would otherwise be possible in the

context of the criminal proceeding@. United States v. One Assortment of 73 Firearms, 352

F.Supp.2d 2, 4 (D. Me. 2005). That would certainly be the case here, since during civil


                                                 -2-
discovery the government likely will be required to reveal witness statements and expose

criminal case witnesses to civil depositions, resulting in the premature disclosure of the criminal

case. The expansion of the stay provision to criminal investigations Awould seem to recognize

that the need for confidentiality is as great if not greater during the investigatory stage of a

criminal proceeding when much of the activity of law enforcement and the Courts is conducted

in a confidential setting.@ United States v. All Funds Deposited in Account No. 200008524845,

162 F.Supp.2d 1325, 1330 (D. Wyo. 2001). Specifically, in this case there are a number of

witnesses cooperating with the investigation whose identities have not yet been revealed to the

targets or generally. See, e.g., United States v. All Funds on Deposit in Suntrust Account

Number XXXXXXXXX8359, 456 F.Supp.2d 64, 64-65 (D.D.C. 2006) (stay must be granted

where claimant’s discovery requests could compromise existing confidential informants and/or

interfere with the government’s ability to obtain confidential information from others, or if it

would burden the law enforcement officials conducted the related investigation); United States v.

All Funds on Deposit in Business Marketing Account, 319 F.Supp.2d 290, 294 (E.D.N.Y. 2004)

(once the Court is satisfied that routine civil discovery would compromise the identities of

confidential informants, stay of the civil case is mandatory under 18 U.S.C. § 981(g)).

II. Claimant’s Request

       Section 981(g)(2) provides the authority for a stay upon the motion of a claimant. That

code section provides for a stay where the Court determines that:

       (A) the claimant is the subject of a related criminal investigation or case;

       (B) the claimant has standing to assert a claim in the civil forfeiture proceeding;
       and




                                                 -3-
       (C) continuation of the forfeiture proceeding will burden the right of the claimant
       against self-incrimination in the related investigation or case.

18 U.S.C. § 981(g)(2).

       Claimant Casey Kirschner acknowledges that he is the subject of a criminal investigation

being carried out by the Federal Bureau of Investigation in the Alexandria Division of the

Eastern District of Virginia. Even prior to the filing of the civil complaint in this case, Mr.

Kirschner had already retained criminal defense counsel in anticipation of the aforementioned

criminal investigation. Mr. Kirschner has filed a claim in this case and his name is on the title to

the defendant real property with no indication that he is a mere nominee. See United States v.

Phillips, 883 F.3d 399, 404 (4th Cir. 2018) (claimant need only have a colorable ownership or

possessory interest to establish standing; claimant not obligated to prove ownership); United

States v. 14280 NW Tradewinds Street, No. 00-1506, 2001 WL 34050118, at *2 (D.Or. May 17,

2001) (criminal defendant, upon filing a claim, had standing to file a motion to stay civil

forfeiture proceedings even though he did not file an answer in the civil case). Finally, the

government will call on Mr. Kirschner to produce discovery, to include documents and

deposition testimony, in this civil forfeiture case. Producing that discovery will burden Mr.

Kirschner’s Fifth Amendment right against self-incrimination. One Assortment of 73 Firearms,

352 F.Supp.2d at 4 (target of related criminal case who has standing to contest civil forfeiture

entitled to stay; continuation of the civil forfeiture case would burden his right against self-

incrimination).




                                                 -4-
III. Conclusion

         Based on the foregoing, the parties respectfully request that the Court enter an order

staying this civil forfeiture case for a period of six months from the date of the Court’s stay

order.


                                               Respectfully submitted,

                                               G. ZACHARY TERWILLIGER
                                               UNITED STATES ATTORNEY

                                       By:     ____________/s/___________
                                               Annie Zanobini
                                               Assistant United States Attorney
                                               Attorney for the United States
                                               2100 Jamison Avenue
                                               Alexandria, Virginia 22314
                                               Office Number: (703) 299-3903
                                               Facsimile Number: (703) 229-3982
                                               Email Address: annie.zanobini2@usdoj.gov



                                               ___/s/ Kevin Hudson______
                                               Kevin Hudson
                                               Assistant United States Attorney
                                               Attorney for the United States
                                               721 Lakefront Commons, Suite 300
                                               Newport News, VA 23606
                                               Office Number: (757) 591-4000
                                               Facsimile Number: (757) 591-0866
                                               Email Address: kevin.hudson@usdoj.gov




                                                 -5-
                                           CASEY KIRSCHNER
                                           CLAIMANT

                                           By:     __________/s/1_____________
                                                   Scott J. Pivnick
                                                   Edward T. Kang
                                                   (Pro hac vice application forthcoming)
                                                   Alston & Bird LLP
                                                   950 F Street. NW
                                                   Washington, DC 20004
                                                   Telephone: (202) 239-3300
                                                   Facsimile: (202) 239-3333
                                                   scott.pivnick@alston.com
                                                   edward.kang@alston.com




1
 Signed with permission given by Edward Kang, counsel for the claimant, via e-mail on July 16,
2020.

                                             -6-
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 17th day of July 2020, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, which will send a notification

of the filing (NEF) to all counsel of record.




                                       By:      __/s/ Kevin Hudson
                                                Kevin Hudson
                                                Assistant United States Attorney
                                                Virginia State Bar No. 81420
                                                Attorney for the United States
                                                721 Lakefront Commons, Suite 300
                                                Newport News, VA 23606
                                                Office Number: (757) 591-4000
                                                Facsimile Number: (757) 591-0866
                                                Email Address: kevin.hudson@usdoj.gov




                                                 -7-
